Citation Nr: 0933266	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  04-09 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.	Entitlement to an increased rating for a service-connected 
left knee disorder, currently evaluated as 20 percent 
disabling.  

2.	Entitlement to an increased rating for a service-connected 
right knee disorder, currently evaluated as 30 percent 
disabling.  

3.	Entitlement to service connection for chemical dependence, 
to include as secondary to medication prescribed for a 
service-connected bilateral knee disorder.  

4.	Entitlement to service connection for neuropathy, to 
include as secondary to medication prescribed for a service-
connected bilateral knee disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from January 1978 to February 
1982.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in October 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.  In July 2007 and 
December 2008, the Board remanded this matter for additional 
development.       

The issue of service connection for neuropathy is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	The Veteran's left knee disorder is not productive of 
ankylosis, severe subluxation or lateral instability, flexion 
limited to 15 degrees, extension limited to at least 20 
degrees, or malunion of the tibia and fibula.  

2.	The Veteran's right knee disorder is not productive of 
ankylosis, extension limited to at least 30 degrees, or non 
union of the tibia and fibula.  

3.	The Veteran's chemical dependency is not related to 
service or to his service-connected knee disorders.  




CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 20 percent, for 
the Veteran's service-connected left knee disorder, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5256-5263 (2008).    

2.	The criteria for a rating in excess of 30 percent, for 
the Veteran's service-connected right knee disorder, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5256-5263 (2008).    

3.	The Veteran's chemical dependence was not incurred in 
active service, was not aggravated by active service, and is 
not secondary to a service-connected disorder.  38 U.S.C.A. 
§ 1131 (2002); 38 C.F.R. §§ 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided here have been properly developed 
for appellate purposes.  The Board will then address the 
merits of the claims, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification letters to the Veteran in August 
2007 and January 2009.  38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  In these letters, VA informed the Veteran of the 
evidence needed to substantiate his claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007).  VA 
advised the Veteran of the respective duties of the VA and of 
the Veteran in obtaining evidence needed to substantiate his 
claims.  And VA requested from the Veteran relevant evidence, 
or information regarding evidence which VA should obtain.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353 (the requirement of requesting that the 
claimant provide any evidence in his/her possession that 
pertains to the claim was eliminated by the Secretary 
[effective May 30, 2008] during the course of this appeal, 
and this change eliminates the fourth element of notice as 
required under Pelegrini).  

The Board notes deficiencies with VCAA notification, however.  
VA did not provide notification to the Veteran prior to the 
October 2002 rating decision on appeal.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).  And though, in the March 2004 Statement of the 
Case of record, VA provided the Veteran with the rating 
criteria at issue with his increased rating claims for knee 
disorders, VA did not provide this criteria (i.e., Diagnostic 
Codes 5256 to 5263 of 38 C.F.R. § 4.71a) in a notification 
letter.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Nevertheless, the Board finds that proceeding with a final 
decision is appropriate here.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  The RO readjudicated the Veteran's claims (to 
include the increased rating and service connection claims on 
appeal) in the June 2009 Supplemental Statement of the Case 
(SSOC) of record.  See Mayfield, 444 F.3d 1328.  Based on 
this background, the Board finds VA's untimely and incomplete 
notice in this matter to be harmless error.   

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with VA compensation examinations for 
his claims.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits to the Claims for Increased Rating

VA service connected the Veteran for a right knee disorder in 
May 1982, and service connected the Veteran for a left knee 
disorder in January 1984.  The Veteran did not appeal either 
decision, each of which granted the Veteran a 10 percent 
disability evaluation for the respective knee disorder.  

The Veteran later filed increased rating claims for his knee 
disorders.  In an unappealed January 1999 rating decision, 
the RO granted a 30 percent rating for the Veteran's right 
knee disorder, and a 20 percent rating for the left knee 
disorder.  The Board notes that, due to surgical treatment 
the Veteran received on his right knee in December 1999, the 
Veteran was granted a temporary total disability rating of 
100 percent from December 2, 1999 to February 1, 2000, when 
the Veteran was again rated as 30 percent disabled for his 
right knee disorder.  See 38 C.F.R. § 4.30 (2008).  

The Veteran filed a claim for increase for both knee 
disorders in November 2000.  In the October 2002 rating 
decision on appeal, the RO denied the Veteran's claims.       

In this decision, the Board will assess whether higher 
ratings are warranted for the Veteran's knee disorders.  With 
regard to the left knee, the Board will review the evidence 
to determine whether a higher rating is warranted from 
November 7, 1999 (one year prior to the November 2000 claim 
for increase).  With regard to the right knee, the Board will 
review the evidence to determine whether a higher rating is 
warranted from February 1, 2000 (the expiration date of the 
assignment of the temporary total rating for right knee 
surgery in December 1999).  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings).  See 
also 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.    

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the Veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

Disabilities of the knee are rated under Diagnostic Code (DC) 
5256 through DC 5263 of 38 C.F.R. § 4.71a (2008).  Diagnostic 
Code 5256 addresses ankylosis of the knee.  Diagnostic Code 
5257 addresses recurrent subluxation or lateral instability.  
Diagnostic Code 5258 addresses dislocated cartilage in the 
knee manifested by frequent episodes of "locking," pain, 
and effusion into the joint.  Diagnostic Code 5259 addresses 
the surgical removal of semilunar cartilage.  Diagnostic 
Codes 5260 and 5261 address limitation of motion in the leg.  
Diagnostic Code 5262 addresses impairment of the tibia and 
fibula.  And DC 5263 addresses genu recurvatum.    

The Board also notes the relevance here of DCs 5003 and 5010 
of 38 C.F.R. § 4.71a.  Under DC 5003, traumatic arthritis is 
to be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When there is some limitation of motion, but which is 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned with involvement of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2008).

The medical evidence of record addressing the Veteran's knee 
disorders consists of VA treatment records dated from 
November 1999, private treatment records dated from November 
1999, and VA compensation examination reports dated in April 
2002 and March 2009.  This evidence shows that the Veteran 
injured his knees during service, that he underwent 
arthroscopic right knee surgery during service, and that he 
underwent right knee arthroscopic surgery in June and 
December 1999 for removal of loose bodies.  This evidence 
also shows that the Veteran has been diagnosed with right 
knee degenerative joint disease, and with left knee 
degenerative joint disease, left knee patellofemoral pain 
syndrome, left knee medial collateral ligament strain, and 
left knee lateral collateral ligament strain.  

The Board has reviewed this medical evidence vis a vis the 
DCs pertaining to knee disorders in the Ratings Schedule - 
i.e., DC 5256 to DC 5263, and DCs 5003 and 5010.  And, based 
on this medical evidence, the Board finds an increased rating 
unwarranted here for either knee.  

For an increase under DC 5256, the evidence must show 
ankylosis.  There is no evidence of such in the record here.  
For an increase under DC 5257, there must be evidence of 
severe recurrent subluxation or severe lateral instability.  
None of the medical evidence indicates that the Veteran has 
either subluxation or instability.  Under DC 5258, a 20 
percent rating would be warranted for frequent episodes of 
locking, pain, or effusion caused by dislocated semilunar 
cartilage.  The Veteran is already rated at 20 (and 30) 
percent so this provision is not an avenue to a higher 
evaluation.  Likewise, DC 5259's maximum rating is 10 percent 
so it is not an avenue to a higher rating in this matter.    

Diagnostic Code 5260 authorizes a maximum rating of 30 
percent, which is warranted where the evidence indicates that 
flexion is limited to 15 degrees.  As the Veteran is already 
rated as 30 percent disabled in his right knee, this 
provision cannot be relied on for an increased rating.  As 
for the left knee, a 30 percent rating is not warranted 
because the April 2002 VA examiner found flexion to 130 
degrees, while the March 2009 VA examiner found flexion to 90 
degrees.  Under DC 5261, ratings between 0 and 50 percent are 
authorized for limitation of extension.  A 30 percent rating 
is warranted where extension is limited to 20 degrees.  In 
this matter, the April 2002 report notes bilateral extension 
of 0 degrees, while the March 2009 report notes right knee 
extension of 10 degrees, and left knee extension of 0 
degrees.  As such, an increased under DC 5261 is not 
warranted either.  

For an increased rating under DC 5262, the evidence must show 
impairment of the tibia and fibula.  The Board reviewed no 
evidence of tibia-fibula impairment.  And an increase is not 
warranted under DC 5263 as the record does not evidence genu 
recurvatum.  As for DCs 5003 and 5010, the Board notes that 
these codes provide for a 10 percent rating where the Veteran 
has not been awarded a compensable rating.  So, though 
evidence of record indicates knee degenerative joint disease, 
these provisions are not an avenue to an increased rating for 
either knee.  See 38 C.F.R. § 4.71.  See also Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991); VAOPGCPREC 9-98 (August 
14, 1998); VAOPGCPREC 23-97 (July 1, 1997).  

The Board has considered whether a higher rating is warranted 
for the Veteran's service-connected knee disorder based on 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, which results 
in additional disability beyond that reflected on range of 
motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  But the Board finds 
an additional increase under this authority unwarranted.  
Though the Veteran has reported pain on motion since the 
early 2000s, the medical evidence indicates that the Veteran 
retains substantial functionality in his knees.  The April 
2002 report notes no swelling, erythma, or instability and 
bilateral strength of 4/5.  This report notes full flexion 
and extension.  This report notes that the Veteran, when 
unobserved, ambulated without difficulty moreover.  The March 
2009 examiner, after noting the Veteran's complaints of pain, 
stated that he found no additional functional impairment due 
to pain, pain on repetitive use, fatigue, weakness, lack of 
endurance or incoordination.  See 38 C.F.R. § 4.71a, DCs 
5260-5261.    

As the preponderance of the evidence is against the Veteran's 
claims for increase, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that there is no indication in the record 
that application of the regular schedular standards is 
impracticable here.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2008) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).

II.  The Merits to the Claim for Service Connection

The Veteran claims service connection for chemical 
dependency.  The evidence of record demonstrates that the 
Veteran has been diagnosed with a polysubstance abuse 
disorder.  A March 2009 VA compensation examination report of 
record listed severe polysubstance dependence as a diagnosis.  
And records reflecting multiple VA hospitalizations from the 
early 1980s indicate inpatient VA treatment for this 
disorder.  

The Veteran relies on two theories of entitlement to service 
connection for chemical dependency.  He states that direct 
service connection should be awarded because stress 
associated with active service, and the lack of in-service 
counseling, caused him to develop a substance abuse disorder.  
38 C.F.R. § 3.303.  And he states that pain and medication 
associated with his service-connected knee disorders caused 
him to develop a substance abuse disorder.  38 C.F.R. 
§ 3.310.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2008).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2008).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

But the law and regulations provide that compensation shall 
not be paid if the claimed disability or death was the result 
of the person's own willful misconduct or abuse of alcohol or 
drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. 
§§ 3.1(n), 3.301(c) (2008).  With respect to alcohol and drug 
abuse, Section 8052 of the Omnibus Budget Reconciliation Act 
(OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388- 351, prohibits, effective for claims filed after 
October 31, 1990, payment of compensation for a disability 
that is a result of a appellant's own alcohol or drug abuse.  
Moreover, § 8052 also amended 38 U.S.C. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in the line of duty if the 
injury or disease was a result of the person's own willful 
misconduct, including abuse of alcohol or drugs.  See also 
VAOPGPREC 2-97.

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (CAFC), 
the CAFC held that a Veteran could receive compensation for 
an alcohol or drug abuse disability acquired as secondary to, 
or as a symptom of, a Veteran's service-connected disability.  
In other words, 38 U.S.C.A. §§ 1110, 1131 do not preclude 
compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability, or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability.  

These laws and regulations clearly establish that service 
connection for chemical dependence on a direct basis is not 
warranted.  As the disposition of this particular aspect of 
the Veteran's service connection claim is based on law and 
not the facts of this case, the claim must be denied based on 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

But the Veteran's secondary service connection claim requires 
further evaluation.  If it is true that the Veteran developed 
an addiction disorder as a result of his service-connected 
knee disorders, then service connection may be warranted on a 
secondary basis.  See Allen, supra.    

The medical evidence establishes that the Veteran is service 
connected for knee disorders which cause pain and which 
involve the prescription and ingestion of pain medication.  
Private and VA medical evidence dated since the early 1980s 
demonstrates this.  But the Board finds service connection 
unwarranted on a secondary basis because the evidence of 
record addressing the issue of nexus between the substance 
abuse and knee disorders preponderates against the Veteran.  

There are two opinions of record addressing this issue.

The Veteran's Mother, who describes herself as a licensed 
social worker, contends in a December 2001 statement that the 
Veteran's drug dependence began in the military while being 
treated with "pain killers" for his knee injuries.  She 
states that, since the Veteran's discharge in 1982, his 
"chronic pain and dependency on pain killers goes hand in 
hand."  

By contrast, a March 2009 VA compensation examination report 
of record offers different conclusions.  Pursuant to the 
Board's December 2008 remand, a VA examiner opined on the 
Veteran's secondary service connection theory of entitlement.  
The examiner indicated review of the claims file.  The 
examiner indicated that the Veteran abused drugs and alcohol 
prior to his enlistment in the military.  And the examiner 
concluded that the Veteran's chemical dependency was 
established prior to service, and was likely unrelated to his 
knee disorders to include medication used for the disorders.  

The Board has assessed both opinions.  And the Board finds 
the VA examiner's opinion to be more persuasive and of more 
probative value than the social worker's opinion.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998) (the Board must account 
for the evidence it finds persuasive or unpersuasive).  The 
VA examiner indicated review of the claims file, while the 
Mother's opinion appears to rely on the Veteran's own 
history.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(the Board is not bound to accept an opinion based on the 
recitations of a claimant).  The VA examiner supported his 
opinion with a rationale - i.e., that the Veteran's drug 
abuse disorder predated service and is therefore not related 
to the knee disorders or the treatment for such disorders.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) (supporting 
clinical data or other rationale should accompany medical 
opinion).  And the VA examiner's opinion is consistent with 
the objective medical evidence of record.  

Indeed, the medical evidence of record indicates a substance 
abuse disorder well before the Veteran's in-service knee 
injuries and subsequent medicinal treatment.  As noted by the 
VA examiner, VA treatment records show the Veteran reported 
that he starting drinking alcohol at age 7, indicated 
marijuana use between the ages of 12 and 15, indicated 
preservice abuse of valium and LSD, indicated preservice 
sniffing abuse of spray paints and lighter fluids, and 
indicated in-service abuse of cocaine, heroin, marijuana, and 
amphetamines.  The examiner also noted an August 1998 VA 
treatment record which notes that, according to a statement 
by the Veteran's Mother, the Veteran had problems with drugs 
and alcohol since childhood.  Based on this evidence, the 
examiner expressly attributed the Veteran's chemical 
dependence to "his own willful misconduct" and found it 
unlikely that the Veteran "incurred or aggravated a drug 
problem in service as related to his service-connected knee 
conditions."  See 38 C.F.R. § 3.310.  See also Allen, supra.  
As this opinion is based on the facts as noted in the record, 
the Board finds this opinion to be of more probative value 
than that offered in the record by the social worker.      

In sum, the Board finds that the evidence of record 
preponderates against the Veteran's claim that his chemical 
dependence is secondary to his service-connected knee 
disorders.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
(to deny a claim on its merits, the evidence must 
preponderate against the claim).  As the preponderance of the 
evidence is against the Veteran's claim, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.  

The Board has reviewed and considered the Veteran's 
statements.  But, as a layperson without medical expertise or 
training, he is not competent to offer medical evidence on 
matters involving diagnosis or etiology.  His statements 
alone are therefore insufficient to prove the claims.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (laypersons are not 
competent to render medical opinions).  


ORDER

1.	Entitlement to an increased rating for the Veteran's left 
knee disorder is denied.    

2.	Entitlement to an increased rating for the Veteran's right 
knee disorder is denied.  

3.	Entitlement to service connection for chemical dependence, 
to include as secondary to medication prescribed for service-
connected knee disorders, is denied.    


REMAND

The Board remanded the Veteran's service connection claim for 
neuropathy in December 2008.  The Board requested that a 
medical opinion address the Veteran's contention that 
medication for his service-connected knee disorders relates 
to his neuropathy.  The Veteran subsequently underwent VA 
compensation examination for his neuropathy.  But a specific 
opinion addressing the Veteran's claim that medication for 
his knee disorders relates to his neuropathy is not of 
record.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (Board 
errs as a matter of law when it fails to ensure compliance 
with its remand).  The Board notes the representative's 
comments in this regard in the August 2009 statement of 
record.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
a VA examination with an appropriate 
specialist in order to determine the 
etiology, nature, and severity of his 
neuropathy.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
Veteran's complaints should be recorded 
in full.  

2.  The examiner should then 
provide an opinion as to whether 
it is at least as likely as not 
(probability of 50 percent or 
greater) that any current 
neuropathy disorder relates to 
medication prescribed and 
ingested by the Veteran for 
either one or both of his 
service-connected knee disorders.  
38 C.F.R. § 3.310 (2008).  Any 
conclusion reached should be 
supported by a rationale.  

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the 
RO should issue a Supplemental 
Statement of the Case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


